[Letterhead]

EXHIBIT NO. 10.2

 

January __, 2002

Michael J. Cheshire

c/o Michael S. Sirkin, Esq.

Proskauer Rose LLP

1585 Broadway

NY, NY 10036

 

Dear Mr. Cheshire:

This letter agreement (this "Agreement") constitutes the entire agreement
between Gerber Scientific, Inc. (the "Parent Company") and all of its affiliates
and subsidiaries, including but not limited to, Gerber Scientific Products,
Inc., Spandex PLC, Gerber Technology, Inc. and Gerber Coburn Optical, Inc.
(collectively the "Subsidiaries" each individually a "Company" and together with
the Parent Company the "Companies") and you regarding the separation of your
employment relationship with the Companies.

1. Resignation. (a) The Companies and you agree that: (1) you shall be deemed to
have voluntarily ceased to be employed as President, Chief Executive Officer and
Chief Operating Officer of the Parent Company and ceased to hold any position
whatsoever in any of the Companies, including Director and Officerships, and you
shall also be deemed to have resigned as a member of the Board of Directors of
Gerber Scientific, Inc., all effective as of November 29, 2001, (the "Separation
Date"); (2) your resignations are irrevocable; and (3) at the time you execute
this letter you will execute the resignation letter in Attachment (A).

(b) It is acknowledged and agreed by you and the Companies that your resignation
is not the result of any disagreement with the Company or any of its
Subsidiaries, nor does it relate to their respective operations, policies or
practices.

2. Death. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms set forth in this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

3.

Expense Reimbursement. On or before December 20, 2001 you shall submit final
documented expense reports reflecting all reimbursable travel, entertainment and
other business expenses that you have incurred up to and including the
Separation Date, if any, for which you seek reimbursement. The Companies, as
applicable, shall reimburse your expenses pursuant to company policy and regular
business practice.



4.

Property of the Companies. You acknowledge that as of the Separation Date you
did not retain or destroy, and have returned to the Companies, as applicable,
any and all property of the Companies, as the case may be, in your possession or
subject to your control on or before the Separation Date, including but not
limited to keys, credit and identification cards, computers, Company files and
information, all other files and documents relating to any or all of the
Companies, their respective plans or business, contracts, personal items or
equipment provided to you for your use, together with all written or recorded
materials, documents, computer disks, plans, records, notes or other papers
belonging to any or all of the Companies, other than a computer monitor, docking
station and printer. You acknowledge you did not make, distribute or retain any
such information or property. The Company agrees that you may retain the
computer monitor, docking station and printer that you have retained, and that
the Company will return to you the laptop computer which you have returned to
the Company, which you may also retain. This equipment is provided to you on an
"as is" basis without warranty or support except for any unexpired
manufacturer's warranties which shall be your responsibility to pursue, if
applicable.



5. Release of Claims. Except as otherwise set forth in this Agreement, you
hereby release, acquit and forever discharge each of the Companies and their
respective affiliates, and their successors and assigns, and any and all
current, former and future directors, officers, agents, attorneys, servants,
employees and shareholders thereof, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys' fees, damages and
obligations of every kind and nature, in law, equity or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the date hereof, including but not limited to any and all: (a)
claims and demands directly or indirectly arising out of or in any way connected
with your employment; (b) claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in any of
the Companies, vacation pay, fringe benefits, expense reimbursements, sabbatical
benefits, severance benefits, or any other form of compensation; (c) claims
pursuant to any federal, state or local law or cause of action, including but
not limited to the Civil Rights Act of 1964, as amended, the Age Discrimination
in Employment Act of 1967, as amended ("ADEA"), the Americans with Disabilities
Act of 1990, as amended, tort law, contract law, wrongful discharge,
discrimination, fraud, defamation, emotional distress and breach of the implied
covenant of good faith and fair dealing; and (d) claims or demands for future
damages based on the alleged continuation of the effects of any such past
agreements, events, acts or conduct. The foregoing shall not release the
Companies from any claim for indemnification by the Companies arising as a
result of your service as an officer and/or director of the Companies (or as a
fiduciary of any benefit plan of the Companies) under the Companies' s Bylaws,
Charter, by contract or as required by applicable law, or for benefits from any
applicable liability insurance coverage for officers and/or directors (or
fiduciaries of benefit plans) of the Companies.

6. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, and that the terms of this
Agreement have been written in a manner that you understand. You also
acknowledge that the consideration given for the waiver herein is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised in this writing that: (a) your waiver and release
does not apply to any claims that may arise after you sign this Agreement; (b)
you have the right to consult with an attorney prior to executing this Agreement
and have done so; (c) you have twenty-one (21) days within which to consider the
agreement set forth in this Agreement (although you may choose to voluntarily
execute this Agreement earlier); (d) you have seven (7) days following the
execution of this Agreement to revoke this Agreement by written notice to the
President of the Parent Company; (e) any and all provisions of this Agreement
concerning waiver of your rights under the ADEA shall not be effective until the
date when you waive such rights in writing or upon the date which the revocation
period has expired, which expiration shall be the eighth day after this
Agreement is executed by you.

7. Confidential Information. You shall continue to be bound by the terms of the
Employee Confidentiality and Inventions Agreement you executed as of February
24, 1997, to the extent those terms extend beyond the termination of your
employment; provided however, that nothing in such agreement will prevent you
from disclosing information which you are required to disclose pursuant to a
valid and effective subpoena or order issued by a court of competent
jurisdiction.

 

8. Severance Benefits. As consideration for you keeping and performing your
covenants and agreements hereunder, the Parent Company shall pay the amounts and
provide the benefits specified in the Severance Policy for Senior Officers of
Gerber Scientific, Inc. and its Domestic Subsidiaries (the "Severance Policy"),
to which you would have been entitled had your employment with the Companies
been terminated by the Companies without "Cause" (as defined in the Severance
Policy). For avoidance of doubt, the amounts payable pursuant to Section C(2) of
the Severance Policy are set forth on Attachment B and you do hereby acknowledge
that those amounts are correct and represent the full amount of cash payments
due you under the Severance Policy and any other contract or agreement you may
have with the Companies. Such amounts are subject to reduction in accordance
with Section C(4) of the Severance Policy in the event you obtain other
employment during the Severance Period, and are subject to forfeiture if you
engage in certain activities as described in Section D of the Severance Policy.
You are also entitled to receive the health (medical and dental) insurance
coverage and

life insurance coverage provided in Section C(3) of the Severance Policy. In
addition to the foregoing, you shall be entitled to receive 7/12 of the amount,
if any, that you would have been entitled to receive under the terms of the
Companies' Annual Incentive Bonus Plan (the "Bonus Plan"), had you remained an
employee of the Companies through May 30, 2002 based on the performance of the
Companies for the 12-month period ending on that date, based on the terms of the
Bonus Plan, including the targets established under the Bonus Plan, as of
November 29, 2001.





9. REPRESENTATION. YOU ACKNOWLEDGE AND REPRESENT THAT YOU UNDERSTAND THAT THIS
AGREEMENT RESTRICTS YOUR RIGHTS AND CREATES DUTIES AND OBLIGATIONS ENFORCEABLE
AGAINST YOU. YOU FURTHER REPRESENT AND ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ
THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, CONDITIONS AND RAMIFICATIONS AND
THAT YOU HAVE CONSULTED WITH AN ATTORNEY WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT.

10.

Other Compensation and Benefits. Except as expressly provided herein, and except
for any benefits that you may be entitled to receive under any of the Companies'
retirement plans, including its Supplemental Pension Benefits Plan (the "SERP"),
and its Deferred Compensation Plan, you acknowledge that you will not receive
any additional compensation, severance, stock options, stock or benefits from
any of the Companies, notwithstanding any prior agreements or policies of any of
the Companies to the contrary. Payment under the Companies' Deferred
Compensation Plan shall be made to you within 30 days after the date of this
Agreement. You further acknowledge that the benefits provided under this
Agreement are in excess of and shall be in lieu of any and all termination,
separation, severance or similar benefits that you might be entitled to
including such benefits as provided in the Severance Policy.



11.

Withholding. All payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.



12. Amendment. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
and signed by the President of the Parent Company and by you.

13.

Entire Agreement. You represent and agree that you fully understand this
Agreement, are satisfied with it, and have signed this Agreement of your own
free will and not as the result of any threats, intimidation or coercion by any
of the Companies or any of their respective representatives. You further
acknowledge and agree that any prior representations, promises or agreements
between you and any of the Companies relating to the subject matter of this
Agreement, including but not limited to the employment agreement between you and
the Parent Company dated as of January 29, 1997, as amended, and the change in
control agreement between you and the Parent Company dated as of July 14, 1999,
are hereby extinguished; that there are no oral or written representations,
promises or agreements between you and any of the Companies other than those set
forth herein; and that this Agreement constitutes the entire and only agreement
on the subject matters covered herein. The foregoing shall not serve to release
the Companies from any claim under Section 4(C) of the change in control
agreement dated as of July 14, 1999 relating to any US excise taxes which might
be imposed with respect to the benefits payable hereunder.



14. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Connecticut without
regard to conflicts of law principles thereof.

15.

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or unenforceability of any other
provisions of this Agreement, which shall remain in full force and effect.



16. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. In the event of your death prior to the completion of all payments due
to you under this Agreement, the payments being made to you pursuant to Section
8 of this Agreement shall continue to be made to your estate or beneficiary as
provided in Section C(5) of the Severance Policy, and payments pursuant to the
SERP shall be made as provided under the SERP. This Agreement shall also be
binding upon, inure to the benefit of and be enforceable by any successor of
each of the Companies by reason of any merger, consolidation or sale of
substantially all of the assets, dissolution, debt foreclosure or other
reorganization of any of the Companies.

17.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.





If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the undersigned the enclosed copy of this letter, which will
then constitute our agreement on this subject.

Very truly yours,

Gerber Scientific, Inc.

 

By: ____________________________________

Marc T. Giles

President and Chief Executive Officer

 

 

 

 

Understood and Agreed:

 

 

___________________________________

Michael J. Cheshire

________________________________

Date:

 

As of November 29, 2001

 

 

To: The Board of Directors of Gerber Scientific, Inc.

 

I, Michael J. Cheshire, herby formally tender my resignation as President, Chief
Executive Officer and Chief Operating Officer of Gerber Scientific, Inc. and any
and all other officer positions and directorships in affiliated companies of
Gerber Scientific, Inc., effective as of November 29, 2001.

 

Very truly yours,

 

 

Michael J. Cheshire

 

 

 

EAGLE SCHEDULE



















































Component A





















550,000.00























52

WEEKS

TOTAL SAL



















10,576.9231

104

1,100,000.00



















Component B





















75%



TOTAL BONUS



















412,500.00

2

825,000.00











































Total



1,925,000.00



























































































wk #

w/e date

pay date

amount



bonus guarantee



Total Weekly Payment

Prior Payment

Remaining Payment



1

2-Dec-01

5-Dec-01

2,115.38



-



2,115.38

-1,586.54

528.85

retro



2

9-Dec-01

12-Dec-01

10,576.92



-



10,576.92

-7,932.69

2,644.23

retro



3

16-Dec-01

19-Dec-01

10,576.92



-



10,576.92

-7,932.69

2,644.23

retro



4

23-Dec-01

26-Dec-01

10,576.92



-



10,576.92

-7,932.69

2,644.23

retro



5

30-Dec-01

2-Jan-02

10,576.92



-



10,576.92

-7,932.69

2,644.23

retro



6

6-Jan-02

9-Jan-02

10,576.92



-



10,576.92

-7,932.69

2,644.23

retro



7

13-Jan-02

16-Jan-02

10,576.92



-



10,576.92

-7,932.69

2,644.23

retro



8

20-Jan-02

23-Jan-02

10,576.92



-



10,576.92

-7,932.69

2,644.23

retro



9

27-Jan-02

30-Jan-02

10,576.92



-



10,576.92

??

??

??



10

3-Feb-02

6-Feb-02

10,576.92



-



10,576.92

salary







11

10-Feb-02

13-Feb-02

10,576.92



-



10,576.92

paid







12

17-Feb-02

20-Feb-02

10,576.92



-



10,576.92

prior to







13

24-Feb-02

27-Feb-02

10,576.92



-



10,576.92

execution







14

3-Mar-02

6-Mar-02

10,576.92



-



10,576.92

of







15

10-Mar-02

13-Mar-02

10,576.92



-



10,576.92

agreement







16

17-Mar-02

20-Mar-02

10,576.92



-



10,576.92









17

24-Mar-02

27-Mar-02

10,576.92



-



10,576.92









18

31-Mar-02

3-Apr-02

10,576.92



-



10,576.92









19

7-Apr-02

10-Apr-02

10,576.92



-



10,576.92









20

14-Apr-02

17-Apr-02

10,576.92



-



10,576.92









21

21-Apr-02

24-Apr-02

10,576.92



-



10,576.92









22

28-Apr-02

1-May-02

10,576.92



-



10,576.92









23

5-May-02

8-May-02

10,576.92



-



10,576.92









24

12-May-02

15-May-02

10,576.92



-



10,576.92









25

19-May-02

22-May-02

10,576.92



-



10,576.92









26

26-May-02

29-May-02

10,576.92



-



10,576.92









27

2-Jun-02

5-Jun-02

10,576.92



-



10,576.92









28

9-Jun-02

12-Jun-02

10,576.92



-



10,576.92









29

16-Jun-02

19-Jun-02

10,576.92



-



10,576.92









30

23-Jun-02

26-Jun-02

10,576.92



-



10,576.92









31

30-Jun-02

3-Jul-02

10,576.92

+

171,875.00

=

182,451.92

includes 5/12 of FY02 bonus





32

7-Jul-02

10-Jul-02

10,576.92



-



10,576.92









33

14-Jul-02

17-Jul-02

10,576.92



-



10,576.92









34

21-Jul-02

24-Jul-02

10,576.92



-



10,576.92









35

28-Jul-02

31-Jul-02

10,576.92



-



10,576.92









36

4-Aug-02

7-Aug-02

10,576.92



-



10,576.92









37

11-Aug-02

14-Aug-02

10,576.92



-



10,576.92









38

18-Aug-02

21-Aug-02

10,576.92



-



10,576.92









39

25-Aug-02

28-Aug-02

10,576.92



-



10,576.92









40

1-Sep-02

4-Sep-02

10,576.92



-



10,576.92









41

8-Sep-02

11-Sep-02

10,576.92



-



10,576.92









42

15-Sep-02

18-Sep-02

10,576.92



-



10,576.92









43

22-Sep-02

25-Sep-02

10,576.92



-



10,576.92









44

29-Sep-02

2-Oct-02

10,576.92



-



10,576.92









45

6-Oct-02

9-Oct-02

10,576.92



-



10,576.92









46

13-Oct-02

16-Oct-02

10,576.92



-



10,576.92









47

20-Oct-02

23-Oct-02

10,576.92



-



10,576.92









48

27-Oct-02

30-Oct-02

10,576.92



-



10,576.92









49

3-Nov-02

6-Nov-02

10,576.92



-



10,576.92









50

10-Nov-02

13-Nov-02

10,576.92



-



10,576.92









51

17-Nov-02

20-Nov-02

10,576.92



-



10,576.92









52

24-Nov-02

27-Nov-02

10,576.92



-



10,576.92









53

1-Dec-02

4-Dec-02

10,576.92



-



10,576.92









54

8-Dec-02

11-Dec-02

10,576.92



-



10,576.92









55

15-Dec-02

18-Dec-02

10,576.92



-



10,576.92









56

22-Dec-02

25-Dec-02

10,576.92



-



10,576.92









57

29-Dec-02

1-Jan-03

10,576.92



-



10,576.92









58

5-Jan-03

8-Jan-03

10,576.92



-



10,576.92









59

12-Jan-03

15-Jan-03

10,576.92



-



10,576.92









60

19-Jan-03

22-Jan-03

10,576.92



-



10,576.92









61

26-Jan-03

29-Jan-03

10,576.92



-



10,576.92









62

2-Feb-03

5-Feb-03

10,576.92



-



10,576.92









63

9-Feb-03

12-Feb-03

10,576.92



-



10,576.92









64

16-Feb-03

19-Feb-03

10,576.92



-



10,576.92









65

23-Feb-03

26-Feb-03

10,576.92



-



10,576.92









66

2-Mar-03

5-Mar-03

10,576.92



-



10,576.92









67

9-Mar-03

12-Mar-03

10,576.92



-



10,576.92









68

16-Mar-03

19-Mar-03

10,576.92



-



10,576.92









69

23-Mar-03

26-Mar-03

10,576.92



-



10,576.92









70

30-Mar-03

2-Apr-03

10,576.92



-



10,576.92









71

6-Apr-03

9-Apr-03

10,576.92



-



10,576.92









72

13-Apr-03

16-Apr-03

10,576.92



-



10,576.92









73

20-Apr-03

23-Apr-03

10,576.92



-



10,576.92









74

27-Apr-03

30-Apr-03

10,576.92



-



10,576.92









75

4-May-03

7-May-03

10,576.92



-



10,576.92









76

11-May-03

14-May-03

10,576.92



-



10,576.92









77

18-May-03

21-May-03

10,576.92



-



10,576.92









78

25-May-03

28-May-03

10,576.92



-



10,576.92









79

1-Jun-03

4-Jun-03

10,576.92



-



10,576.92









80

8-Jun-03

11-Jun-03

10,576.92



-



10,576.92









81

15-Jun-03

18-Jun-03

10,576.92



-



10,576.92









82

22-Jun-03

25-Jun-03

10,576.92

+

412,500.00

=

423,076.92

includes full FY03 bonus





83

29-Jun-03

2-Jul-03

10,576.92



-



10,576.92









84

6-Jul-03

9-Jul-03

10,576.92



-



10,576.92









85

13-Jul-03

16-Jul-03

10,576.92



-



10,576.92









86

20-Jul-03

23-Jul-03

10,576.92



-



10,576.92









87

27-Jul-03

30-Jul-03

10,576.92



-



10,576.92









88

3-Aug-03

6-Aug-03

10,576.92



-



10,576.92









89

10-Aug-03

13-Aug-03

10,576.92



-



10,576.92









90

17-Aug-03

20-Aug-03

10,576.92



-



10,576.92









91

24-Aug-03

27-Aug-03

10,576.92



-



10,576.92









92

31-Aug-03

3-Sep-03

10,576.92



-



10,576.92









93

7-Sep-03

10-Sep-03

10,576.92



-



10,576.92









94

14-Sep-03

17-Sep-03

10,576.92



-



10,576.92









95

21-Sep-03

24-Sep-03

10,576.92



-



10,576.92









96

28-Sep-03

1-Oct-03

10,576.92



-



10,576.92









97

5-Oct-03

8-Oct-03

10,576.92



-



10,576.92









98

12-Oct-03

15-Oct-03

10,576.92



-



10,576.92









99

19-Oct-03

22-Oct-03

10,576.92



-



10,576.92









100

26-Oct-03

29-Oct-03

10,576.92



-



10,576.92









101

2-Nov-03

5-Nov-03

10,576.92



-



10,576.92









102

9-Nov-03

12-Nov-03

10,576.92



-



10,576.92









103

16-Nov-03

19-Nov-03

10,576.92



-



10,576.92









104

23-Nov-03

26-Nov-03

10,576.92



-



10,576.92









105

30-Nov-03

3-Dec-03

8,461.54

+

-



8,461.54









SPECIAL



30-Jun-04

0.00



240,625.00



240,625.00

includes 7/12 of FY04 bonus









Total:

$1,100,000.00

+

$ 825,000.00

=

$ 1,925,000.00





























